DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 28, 2022 has been entered.  Claims 1-30 remain pending in the application.  Applicant’s amendments to the Specification have overcome the objections previously presented relating to grammatical errors found in Paragraph 0034.  Applicant’s amendments have overcome the 35 U.S.C. 112(a) and 112(b) rejections of 1, 15, 29, and 30 previously presented.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with EDWIN FLORES on August 2, 2022.
The application has been amended as follows: 
Claim 25 now reads as:
“The method of claim



Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record includes:
Dripps et al. (U.S. 2013/0079656 A1) (hereinafter – Dripps) in view of 
Lei et al. (2019/0180636 A1) (hereinafter – Lei).
Dripps teaches an apparatus for blood pressure trend determination including the use of at least one of a PPG sensor or magnetic sensor mounted within a housing adapted to be worn on a subject.  Dripps also describes processing steps involving determining a period of statistically stable measurements.  Lei teaches further steps regarding the determination of statistically stable measurements by utilizing a comparison of z-scores between successive time intervals.  Neither Dripps nor Lei teach further steps wherein the processor is configured to:
“	compute a trend of systolic blood pressure by finding slope of a best-fit line to systolic cardiac period values over time; 
compute trend of diastolic blood pressure by finding slope of a best-fit line to diastolic cardiac period values over time and inverting the slope sign; and 
combine the trend analysis results to determine the blood pressure trend over a time period…”
	The step emphasized above are not found in the prior art.  Typically, blood pressure trend estimation is estimated via analyzing the values of pressure values themselves.  Furthermore, such a computation step would not be considered obvious considering the typical methods of identifying blood pressure trends utilizing pressure values themselves or an analog which differs from Applicant’s method.  Thus the invention is directed to a novel method of blood pressure trend estimation through the analysis of changes of systolic and diastolic cardiac period values over time. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791